Title: James Madison to Bernard Peyton, 23 August 1830
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Aug. 23. 1830
                            
                        
                        
                         
                        I inclose $500, which with the balance in your hand, will make up $1000, for the Bank. Should I be under a
                            mistake as to the amount of that balance, be so good as to supply the defic[icy] & the advance shall be immediately
                            replaced. I am anxious that the approaching dates when the Bank will accept a payment without loss to the debtor, may be
                            availed of. I have retained a memorandm. of the Nos. & dates & of each note, for the contingency of a
                            miscarage by the Mail, for wch. I would have substituted a private conveyance if one had offered. I inclose also, a
                            renewing note for $1000.
                        I fear we shall not be able to prepare the residue of our Tobo. in time for the Market Season, without
                            neglecting the growing crop, or the threashing out our Wheat. The harvest was the best we have had for a number of years.
                            The intense & protracted drought, has been fatal to our Crop of Corn, and without speedy supply of the most
                            favorable weather will prove nearly so to the Tobo. which no weather can make an average Crop. Some of my neighbors
                            have fared better. I happen to have been within the very focus of the burning drought. With cordial esteem
                        
                            
                                J. M.
                            
                        
                    